Citation Nr: 1112893	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for suprapubic prostatectomy due to benign prostatic hypertrophy as a result of exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction as secondary to suprapubic prostatectomy due to benign prostatic hypertrophy.

3.  Entitlement to service connection for hepatitis C, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as a result of exposure to herbicides.

5.  Entitlement to an initial disability rating in excess of 20 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2004, the RO, inter alia, granted service connection for PTSD at a 30 percent disability rating, and denied service connection for residuals, status post prostatectomy(claimed as prostate problems), erectile dysfunction (claimed a impotency), and hepatitis C.  

In June 2006, the RO denied service connection for COPD, claimed as a pulmonary condition.

The Board notes that the RO has not yet dealt with the matter of a TDIU rating, which had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In April 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing) and in November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing); copies of these transcripts have been associated with the record.

The issues of service connection for ischemic heart disease and an increased disability rating for diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

As an initial matter, the Board notes that the Veteran has indicated that he believes that his erectile dysfunction is secondary to his prostectomy.  The Veteran has not been informed about what he would need to show to establish service connection on a secondary basis, to include as due to aggravation.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2010).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran must be provided with this notice.
At his hearings, the Veteran has contended that he began having symptoms of prostate problems while in service in May or June 1967, and that these symptoms were wrongly attributed to gonorrhea.  The Veteran's service treatment records show that, in October 1966, the Veteran had tenderness upon digital examination and that his prostate was slightly boggy.  In April 1967, the Veteran's prostate was quite large and boggy.  He was prescribed massage of his prostate, which he underwent several times per week throughout April and May.  At the end of May 1967, the Veteran was found to have an enlarged prostate, which was boggy and tender.  His separation Reports of Medical History and Examination do not reflect any treatment for or diagnosis of a prostate disorder.  

The Veteran testified that he began seeking treatment for his prostate problems in 1969 or 1970, following his discharge from active duty, but that the private physician he initially sought treatment from was deceased, and he could not obtain his medical records.  Private medical records showing treatment beginning in 1995 reflect that the Veteran has been treated for impotence as well as prostatic obstruction.  Additional private medical records reflect that the Veteran had prostate surgery in 1995, and that he had a prostatectomy in 2002.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the Veteran has met the criteria for a VA examination to determine whether his current residuals of a prostatectomy are etiologically related to service.  In addition, the examiner should provide an opinion as to whether the Veteran has erectile dysfunction as a result of his prostatectomy, or whether his prostatectomy is aggravating his erectile dysfunction beyond the natural progression of the illness.  Allen, supra.

The Veteran has contended that he contracted hepatitis C while on active duty.  He has contended that he shared razors while on active duty and that he was exposed to blood while moving injured soldiers.  The Board points out that risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  (VBA letter 211B (98-110) November 30, 1998).  

The Veteran was provided with a VA examination in May 2009, to determine whether it was as likely as not that his hepatitis C was etiologically related to his time on active duty.  While the Veteran reported sharing razors and exposure to blood while moving the wounded, the examiner did not comment on these potential risk factors in providing her opinion that the Veteran's hepatitis C was not related to service.  The examiner merely concluded that it was not possible to say how or when the Veteran contracted hepatitis C, but that there was no compelling evidence to support infection during military service.  The examiner also commented that the Veteran had only spent four percent of his adult life in the service.  

The Board finds that, in order to appropriately fulfill the duty to assist, further opinion/rationale is needed which includes a discussion of the Veteran's claims regarding his in-service risk factors.  In addition, the Veteran has claimed that he had a blood transfusion in 1995, in conjunction with his prostate surgery.  Private medical records show that the Veteran was diagnosed with chronic, persistent hepatitis in 1995.  The VA examiner should also comment on the likelihood that the Veteran contracted hepatitis C from a post-service blood transfusion, associated with his 1995 prostate surgery.

The Veteran has contended that he has COPD as a result of exposure to burnt gunpowder, dirt and smoke of many kinds while in the service.  At his Travel Board hearing, the Veteran testified that he had one instance of breathing problems in service, when a helicopter flew in to land and stirred up dust.  He also reported that he began seeking treatment soon after service and was provided with Advair, but that the private physician who treated him had deceased and he could not obtain the records.  The Veteran asserted that this private physician told him that he needed medication due to dust.  

A VA examination performed in October 1967 showed that the Veteran's breath sounds are equal and normal bilaterally, with no rales.  The examiner noted a September 1967 x-ray, which revealed clear lung fields.  A June 2001 private medical record shows a diagnosis of asthma and a December 2001 private medical record shows a diagnosis of COPD in December 2001.  The Veteran has been receiving ongoing treatment for his breathing problems since that time.

The Board finds that, in order to fulfill the duty to assist, the Veteran should be provided with a VA examination to determine whether he has a breathing disorder, which is due to or began during active duty.  The Board notes that the requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 70 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the present case, the Board finds that the Veteran's claim for a COPD includes other breathing disorder, which may have manifested during service.

The Veteran has contended that his service-connected PTSD is more severe than is reflected by his current 30 percent disability rating.  At his most recent VA examination in May 2009, the Veteran indicated that he did not receive any mental health treatment; however, at his Travel Board hearing, the Veteran indicated that he has just completed an inpatient treatment program and was about to start another, both through the VA.  These records are not part of the claims file.  On remand, the RO/AMC should obtain any current medical records showing treatment for the Veteran's PTSD.

The Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In the present case, at his hearings, the Veteran indicated that he can no longer work as a result of his service-connected PTSD.  The Board finds that this claim reasonably raises the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  As the Board has determined that a claim for TDIU has been raised by the record, it now has jurisdiction over the issue and finds that the following development is necessary.

On remand, the RO/AMC should send a notice letter to the Veteran, informing him that the VA would be developing his claim for a TDIU rating.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that he may submit to substantiate the TDIU claim, including lay and medical evidence reflecting his inability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, employment information, and any vocational rehabilitation training.

Thereafter, the RO/AMC should adjudicate the Veteran's claim for a TDIU, based upon the disability rating assigned after consideration of his service connection and increased rating claims.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).

Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), he or she nevertheless is to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).
If, after adjudicating the Veteran's service connection claim, he does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should refer the claim for TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran notice pursuant to 38 C.F.R. § 3.310 (2010), that informs him of the evidence required to establish a secondary service connection claim, to include on the basis of aggravation in accordance with the holding in Allen, supra.  In addition, this notice should also inform him that the VA will be developing his TDIU claim, and notify him of the information and evidence he may submit to substantiate his TDIU claim, which includes lay and medical evidence reflecting his inability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, employment records and any records from participation in a vocational rehabilitation program.  The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.

2.  The RO/AMC should ask the Veteran to identify all health care providers that have treated him for his PTSD.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the AOJ should attempt to obtain the VA medical records reflecting PTSD treatment referred to by the Veteran in his Travel Board hearing.  If records are unavailable, please have the provider so indicate.

3.  The RO/AMC should make arrangements for the Veteran's claims file to be returned to the VA examiner who provided the VA Liver, Gall Bladder and Pancreas examination in May 2009, if available, in order to render an addendum opinion regarding the etiology of the Veteran's hepatitis C, which includes a discussion of the Veteran's alleged risk factors-sharing razors and exposure to blood while moving the wounded.  In addition, the VA examiner should discuss the blood transfusion the Veteran claimed to have had in conjunction with his 1995 prostate surgery.

The VA examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should specifically state the reason why.

4.  The RO/AMC should make arrangements for the Veteran to be afforded a genitourinary examination to determine whether the Veteran has a prostate condition that is related to service and, if so, whether he has related erectile dysfunction.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The VA genitourinary examiner should offer an opinion as to whether the Veteran has any residuals of his prostatectomy  and, if so, (1) whether it is at least as likely as not (50 percent or more probability) that the Veteran's prostatectomy is a result of any incident in service or that the Veteran's prostate problems began to manifest during service or are etiologically related to the Veteran's active duty service in any way and, if so, (2) whether it is at least as likely as not (50 percent or more probability) that the Veteran's erectile dysfunction is proximately due to his prostatectomy and (2) whether it is at least as likely as not (50 percent or more probability) that the Veteran's erectile dysfunction has been aggravated by his prostatectomy beyond the natural progression of the disease. 

The VA examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the VA examiner should state the reason why.

5.  The RO/AMC should make arrangements for the Veteran to be afforded a pulmonary examination to determine whether he has a breathing condition that is a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The VA pulmonary examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has a breathing/pulmonary disorder which is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include his exposure to burnt gun powder, dirt and smoke of many kinds while in the service.  The examiner should provide an opinion regarding etiology, which includes all current pulmonary/breathing disorders.  The examiner should take a full history from the Veteran and comment on such, including his smoking history and his contention that he began seeking treatment soon after his discharge from service.  

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.

The examiners should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiners should state the reason why.

6.  The RO/AMC should adjudicate the Veteran's claim for a TDIU rating.  If, after adjudicating the Veteran's service connection and increased rating claim, he does not meet the criteria for an TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should consider referring the claim for TDIU for extraschedular consideration under 38 C.F.R. § 4.16(b).
		
7.  After completion of the above, the RO/AMC should readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



